DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the term “substantially”.  The specification does not provide some standard for measuring that degree.  Claim 4 contains instances of vague indefinite language, including the use of the phrases “may” and “may be”.  It is unclear whether the features following “may” and/or “may be” in the claim is intended to be positively recited as part of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KANG (WO 2015/053469).
Referring to claim 1, KANG discloses a circuit layer comprising a circuit component, including first and second terminals and a portion of a circuit there between (paragraphs 87, 107, 109, Fig. 1a, Fig. 1b, element 140); and a schematic layer comprising a schematic of the portion of a circuit extending between the first and second terminals, wherein the schematic layer covers at least part of the circuit layer (Figs. 1a, Fig. 1b, terminal 140); and a magnetic layer, configured to support the educational aid vertically (paragraphs 15, 30, 39, 42, 49, 55, 59, 64, 65, 67, 68, 73 & 95); wherein the educational aid is configured to be coupled to other educational aids using the terminals, to simultaneously create a circuit and a corresponding schematic (paragraph 133).
Referring to claim 2, KANG discloses wherein the circuit layer, the schematic layer and the magnetic layer comprise layers (Fig. 2b Fig. 3b, 4, 5 & 8).

Referring to claim 4, KANG discloses wherein the circuit layer includes a plurality of alternative configurations on edges of the circuit layer, of which one or more is chosen to define the circuit component, wherein the alternative configurations may comprise predefined tracks, in relation to which components may be mounted (Fig. 1, 4, 5 & 6).
Referring to claim 5, KANG discloses a plurality of educational aids (1), each educational aid comprising: a circuit component, including first and second terminals and a portion of a circuit there between (paragraphs 87, 107, 109, Fig. 1a, Fig. 1b, element 140); and a schematic of the portion of a circuit extending between the first and second terminals (Figs. 1a, Fig. 1b, terminal 140); and a plurality of coupling elements, for coupling the plurality of educational aids with each other by respective first and second terminals; wherein the educational aids are configured to be coupled with each other using the coupling elements, to simultaneously create a circuit and a corresponding schematic (paragraph 133).
Referring to claim 6, KANG discloses wherein the circuit comprises an electromechanical circuit, a pneumatic circuit, a hydraulic circuit, or a combination thereof.

Referring to claim 8, KANG discloses wherein the first and second terminals each comprise a connector or fastener, wherein the connector or fastener is specifically adapted to retain a conductive wire (paragraph 61).
Referring to claim 9, KANG discloses wherein the schematic comprises wire elements, and one or more component elements (paragraph 10).
Referring to claim 10, KANG discloses wherein the wire elements extend to the edge of the schematic layer (Figs. 1a, Fig. 1b, terminal 140).
Referring to claim 11, KANG discloses wherein the circuit board layer comprises a printed circuit board on which a portion of an electrical circuit is provided (paragraph 6).
Referring to claim 12, KANG discloses wherein the schematic layer covers more than half of the circuit layer (Figs. 1a, Fig. 1b, terminal 140).
Referring to claim 13, KANG discloses further including a tab portion to simplify removal of the aid from a magnetic surface (paragraphs 15, 30, 39, 42, 49, 55, 59, 64, 65, 67, 68, 73 & 95).
Referring to claim 14, KANG discloses wherein the schematic is printed on the schematic layer (Figs. 1a, Fig. 1b, terminal 140).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715